Citation Nr: 0400463	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  96-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	J. Corey Qua, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to service 
connection for PTSD and a skin disorder.  The veteran 
withdrew his claim of entitlement to service connection for a 
skin disorder in a July 1995 RO hearing and in a subsequent 
August 1995 written statement.  As such, the matter is no 
longer on appeal.

The matter was previously before the Board in April 1998 and 
remanded for further adjudication and development.  The 
veteran's claim was returned to the Board in January 2000.  
At that time, the Board denied the veteran's claim based on 
the evidence of record.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), and 
based on an unopposed Appellee's Motion for Remand to Stay 
Proceedings, in a May 2001 Order, the Court vacated the 
Board's decision.  The basis for the remand was for 
readjudication of the veteran's claim pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).   

In June 2002, the Board readjudicated the veteran's claim.  
In the June 2002 decision, the Board found that the veteran 
had submitted new and material evidence to reopen a claim of 
entitlement to service connection for PTSD.  However, the 
Board denied the underlying service connection claim.  Once 
again, the veteran appealed to the Court.  In a July 2003 
Order, the Court vacated the June 2002 decision and remanded 
the matter to the Board for further development and 
adjudication.




REMAND

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  Initially, the Board notes 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefined the obligations 
of VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case even though the veteran's claim 
was filed prior to the effective date of the regulation 
change. See VAOPGCPREC 7-2003 (November 19, 2003).  

As noted in the Introduction, the veteran's claim was last 
before the Board in June 2002.  The veteran appealed the 
denial of his claim to the Court.  In a July 2003 Order, the 
Court vacated the June 2002 Board decision based on a July 
2003 Joint Motion for Partial Remand.  The basis for remand 
was that the June 2002 Board decision did not provide 
sufficient reasons or bases to support the conclusion that VA 
provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claim pursuant to 
38 U.S.C.A. § 5103(a) as amended by the VCAA.  The Court did 
not disturb the Board's decision to reopen the veteran's 
claim of entitlement to service connection for PTSD.

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA. See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary.").  In the instant case, the veteran has not been 
provided sufficient notice of the VCAA as mandated by the 
Court with respect to his PTSD claim.  The Board notes that 
the most recent request for information sent to the veteran 
was in November 2001; however, this letter was sent to the 
veteran's representative informing him that the veteran could 
submit additional argument or evidence in support of his 
claim.

Though the Court vacated the June 2002 Board decision and 
remanded the veteran's claim for further development and 
adjudication, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These 
provisions allowed the Board to take corrective action to 
provide notice of the VCAA where there was none, as required 
by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board 
no longer has authority to attempt to cure VCAA deficiencies.  
See Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003).  The result is that a remand is necessary 
to notify the veteran of the applicable provisions of the 
VCAA, including what evidence is needed to support the PTSD 
claim, what evidence VA will develop, and what evidence the 
veteran must furnish.  See Quartuccio, supra.   

While the case is in remand status, VA should request from 
the veteran a comprehensive statement regarding the asserted 
in-service stressors.  In addition to a detailed description 
of the events, the veteran should be asked to provide the 
dates, locations, and units of assignment where the asserted 
in-service stressors occurred.  Once the information is 
received, VA should review the file and prepare a summary of 
all the claimed stressors.  This summary must be prepared 
whether or not the veteran provides additional information as 
requested above.  The summary and a copy of the veteran's DD-
214 and any service personnel records associated with the 
claims folder should be sent to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

Thereafter, the veteran should be afforded an additional VA 
examination.  The Board notes that the last VA examination of 
record is dated in September 1999.  
As the aforementioned report of examination is over four 
years old, a re-examination is necessary.  38 C.F.R. 
§ 3.327(a).  The examiner is asked to address the specific 
questions set forth in the numbered paragraphs below.

Finally, the Board notes that in response to the September 
2003 90-day letter, the veteran's representative requested 
that the veteran's claim be remanded to the Detroit RO for 
additional testimony.  Upon remand, VA should contact the 
veteran and inquire as to whether the veteran desires a 
hearing before the RO or the Board.  VA should then proceed 
accordingly.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the PTSD claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation,       
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2. This veteran is seeking service 
connection for PTSD.  
VA should request from the veteran a 
comprehensive statement regarding the 
asserted in-service stressors.  In 
addition to a detailed description of the 
events, the veteran should be asked to 
provide the dates, locations, and units 
of assignment where the asserted in-
service stressors occurred.  The veteran 
should be advised that this information 
is necessary to verify the asserted 
stressors and that he must be as specific 
as possible so an adequate search can be 
conducted.

3.  Once the information is received, VA 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides additional 
information as requested above.   Then VA 
should prepare a letter asking USASCRUR 
to provide any available information, 
which might corroborate the veteran's 
asserted in-service stressors.  Please 
provide USASCRUR with the following: a 
copy of the aforementioned summary; 
copies the veteran's DD-214; and any 
service personnel records obtained 
showing service dates, duties, and units 
of assignment.  

4.  Only after the development requested 
in paragraphs 1 through 3 is completed, 
VA should then arrange for the veteran to 
be examined by a psychiatrist in order to 
evaluate any present mental disorders, 
including PTSD. The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed. All diagnoses on Axis I though 
V should be reported, if found.  Upon 
examination of the veteran, the examiner 
should report whether a diagnosis of PTSD 
based on a finding of a credible/verified 
stressor can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  Furthermore, the examiner 
should make a finding as to the extent, 
if any, of social and industrial 
impairment currently attributable to the 
veteran's overall psychiatric disability, 
if any.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

5.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  Upon remand, VA should contact the 
veteran and inquire as to whether the 
veteran desires an additional hearing 
before the RO or the Board.  VA should 
then proceed accordingly.

7.  Thereafter, the veteran's claim of 
entitlement to  service connection for 
PTSD, should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


	                  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




